       Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 1 of 21



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

 GIROD LOANCO, LLC                                                          CIVIL ACTION

 VERSUS                                                                     CASE NO. 19-13150

 REGINA B. HEISLER                                                          SECTION: “G”(2)

                                         ORDER AND REASONS

        Before the Court is Plaintiff Girod LoanCo, LLC’s (“Plaintiff”) “Motion to Fix Attorneys’

Fees.”1 In the motion, Plaintiff requests the Court award it attorneys’ fees and expenses jointly and

severally against Defendant Regina B. Heisler (“Defendant” or “Heisler”) and her counsel Henry

L. Klein (“Klein”) in connection with this Court’s prior Order and Reasons granting Plaintiff’s

Motion to Remand.2 Defendant filed an untimely opposition to the motion to fix attorneys’ fees. 3

Having considered the motion, the memorandum in support and opposition, the record, and the

applicable law, the Court grants the motion in part and denies it in part.

                                                I. Background

       On March 12, 2019, Plaintiff filed a “Verified Petition for Foreclosure by Executory

Process” against Defendant in the 24th Judicial District Court for the Parish of Jefferson, State of

Louisiana.4 In this litigation, Plaintiff seeks to have certain property seized and sold in satisfaction



        1
            Rec. Doc. 19.
        2
            Id. at 1.
          3
            Local Rule 7.5 of the Eastern District of Louisiana requires that memoranda in opposition to a motion be
filed eight days prior to the noticed submission date. The submission date for Plaintiff’s “Motion to Fix Attorneys’
Fees” was January 29, 2020, and accordingly Defendant’s response was due on or before January 21, 2020. Defendant
filed an opposition on January 22, 2020. See Rec. Doc. 20.
        4
            Rec. Doc. 13-2.

                                                         1
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 2 of 21



of multiple promissory notes given by Defendant in her individual capacity and her capacity as

Succession Representative of the Succession of Frederick P. Heisler. 5

      Defendant removed this civil action to this Court for the first time on March 14, 2019, on

the alleged basis of diversity jurisdiction.   6   Plaintiff filed a Motion to Remand, which was granted

by this Court on June 5, 2019. 7 On October 16, 2019, Defendant filed a second “Notice of

Removal” arguing that “[t]he State-Court action became removable pursuant to 28 U.S.C.

1446(b)(3) . . . when Judge Schlegel issued an ex parte Order requiring Heisler’s attorney, Henry

L. Klein (“Klein”), to show cause on October 29, 2019, why he should not be held in Contempt of

Court for allegedly communicating with his Law Clerk, Marla Hamilton (“Hamilton”), regarding

the foreclosure he authorized under extraordinary circumstances.” 8 Defendant further states that

the action became removable when Judge Schlegel caused Klein to be served with a contempt

citation, which Defendant contends caused a chilling effect on Klein’s ability to represent Heisler. 9

Lastly, Defendant argues that “the level of disregard for the facts and law has reached

unconstitutional levels violating due process, equal protection and petitioning clause principles

under the 1st, 5th and 14th Amendments to the United States Constitution.”10

      On November 11, 2019, Plaintiff filed a “Motion to Remand,” arguing that Defendant




        5
            Rec. Doc. 13-2.
        6
            Case No. 19-2363, Rec. Doc. 1.
        7
            Case No. 19-2363, Rec. Doc. 16.
        8
            Rec. Doc. 1 at 1.
        9
            Id.
        10
             Id. at 2.

                                                        2
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 3 of 21



removed this civil action to federal court without a good-faith basis to do so. 11 On December 23,

2019, the Court granted Plaintiff’s “Motion to Remand.” 12 The Court determined that Defendant

failed to assert a proper basis for this Court to exercise subject matter jurisdiction over this case. 13

Specifically, the state court petition filed by Plaintiff did not provide a basis for this Court to

exercise federal question jurisdiction over this case because it raises foreclosure claims that arise

purely under Louisiana law and involve no federal cause of action. 14 Moreover, the Notice of

Removal did not assert a basis for this Court to exercise diversity jurisdiction over this case.15

Lastly, when this case was previously removed, this Court determined that Plaintiff and Defendant

are both citizens of the State of Louisiana and therefore remanded that case for lack of subject

matter jurisdiction. 16 Accordingly, the Court determined that Defendant did not have an

“objectively reasonable basis” for seeking removal, and sought to remove only to delay a state

court show cause hearing regarding contempt. 17 Therefore, the Court determined that Plaintiff is

entitled to attorneys’ fees and costs and instructed Plaintiff to file supplemental briefing on the

amount of attorneys’ fees and costs incurred as a result of the removal. 18




        11
             Rec. Doc. 13 at 1.
        12
             Rec. Doc. 17.
        13
             Id. at 7.
        14
             Id. at 9.
        15
             Id.
        16
             Id.
        17
             Id. at 10.
        18
             Id. at 11.

                                                   3
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 4 of 21



      On January 3, 2019, Plaintiff filed the instant “Motion to Fix Attorneys’ Fees.” 19 Local Rule

7.5 of the Eastern District of Louisiana requires that memoranda in opposition to a motion be filed

eight days prior to the noticed submission date. The submission date for Plaintiff’s “Motion to Fix

Attorneys’ Fees” was January 29, 2020, and accordingly Defendant’s response was due on or

before January 21, 2020. Defendant filed an opposition on January 22, 2020. 20 The Court, in its

discretion, will consider Defendant’s opposition, despite it being filed untimely.

                                      II. Parties’ Arguments

A.     Plaintiff’s Arguments in Support of the Motion to Fix Attorneys’ Fees

       In support of the instant motion, Plaintiff requests that the Court fix the amount of

attorneys’ fees and expenses that this Court previously awarded. 21 Plaintiff seeks attorneys’ fees

in the amount of $18,290.75, and requests that the award be made jointly and severally against

Heisler and her counsel Klein. 22 Plaintiff argues that this amount is reasonable and appropriate

based on the facts of this case and the applicable law. 23 Additionally, Plaintiff contends that these

fees and expenses would not have been incurred but for Defendant’s legally baseless removal. 24

Plaintiff argues that Klein’s request for leniency due to his personal problems does not justify his

practice of asserting arguments that have no legal basis. 25



       19
            Rec. Doc. 19.
       20
            Rec. Doc. 20.
       21
            Rec. Doc. 19-1 at 1.
       22
            Id.
       23
            Id.
       24
            Id.
       25
            Id. at 4.

                                                  4
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 5 of 21



        Plaintiff contends that attorneys’ fees are appropriate when the removing party “lacked an

objectively reasonable basis for removal.” 26 Here, Plaintiff argues that Defendant lacked an

objectively reasonable basis for removal. 27 Plaintiff contends that an award of attorneys’ fees and

expenses must be reasonable, and is generally limited to fees and expenses incurred in federal

court “that would not have been incurred had the case remained in state court.” 28 Plaintiff argues

that the Fifth Circuit has instructed that state law controls both the award of and the reasonableness

of the fees awarded. 29 Plaintiff contends that under Louisiana law, courts consider ten factors to

determine whether an award of attorneys’ fees is reasonable. 30 Plaintiff argues that because Klein

seemingly made the decision to remove the case and because Heisler continues to allow Klein to

file baseless documents on her behalf in order to delay the resolution of this case, the Court should

enter judgment on its fees and expenses against both Heisler and Klein, jointly and severally. 31

        In support of the motion, Plaintiff submits (1) the Declaration of J. Eric Lockridge, a partner

at the law firm Kean Miller LLP, and the lead attorney for Defendant in this civil action, (2) Kean

Miller’s November and December 2019 invoices that show the work performed and costs incurred

from the date of removal, October 16, 2019 through November 30, 2019, and (3) a “proforma




        26
             Id. at 5 (citing Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)).
        27
             Id.
        28
             Id. (citing Avitts v. Amoco Production Co., 111 F.3d 30, 32 (5th Cir. 1997)).
        29
             Id. at 6 (citing Mathis v. Exxon Corp., 302 F. 3d 448, 461 (5th Cir. 2002)).
        30
           Id. (citing Oreck Direct, LLC v. Dyson, Inc., 2009 WL 1649503, at *2 (E.D. La. Jun. 8, 2009); GMAC
Commercial Mortgage Corp. v. Chateau Deville Apartments Partnership, 2003 WL 21674467, at *2 (E.D. La.
2003); Smith v. State, 899 So. 2d 516, 527-28 (La. 2005); Willwoods Community v. Essex Ins. Co., 2010 WL
1462117, *8 (La. App. 5 Cir. 2010)).
        31
             Id. at 6–7.

                                                            5
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 6 of 21



invoice” showing fees and costs incurred during December 2019 and January 2020.32 Plaintiff

argues that the time-keeping documentation it has submitted reflects the fees and expenses it would

not have incurred but-for the removal.33 Plaintiff contends that the time-keeping documentation

reflects what services were performed and by whom, the time expended on those services, and the

hourly rates charged. 34 Plaintiff argues that the time-keeping documentation shows that the full

amount of professional fees and expenses sought totals $18,290.75. 35

       Plaintiff contends that the factors enumerated by the Louisiana courts regarding the

reasonableness of an award of attorneys’ fees weigh in favor of awarding the fees and expenses

requested by Plaintiff. 36 First, Plaintiff argues that it achieved its ultimate result––remand of this

matter to state court. 37 Second, Plaintiff contends that its attorneys incurred a large amount of

responsibility.38 Third, Plaintiff argues that this litigation is highly important due to the amount of

money at stake and because Defendant continues to argue that Plaintiff should be barred from

litigating cases in all Louisiana courts. 39 Fourth, Plaintiff contends that this litigation involves a

large amount of money, as the five promissory notes executed by Heisler at issue in this litigation




       32
            Id. at 7.
       33
            Id.
       34
            Id. at 8.
       35
            Id.
       36
            Id. at 9.
       37
            Id.
       38
            Id.
       39
            Id. at 9–10.

                                                  6
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 7 of 21



have outstanding amounts due totaling more than $4.5 million when this civil action was filed. 40

Fifth, Plaintiff argues that this matter was a large undertaking because (1) Plaintiff was finalizing

a sheriff’s sale of certain property when the case was removed and (2) after the removal, the

sheriff’s sale was abruptly cancelled, and Girod had to timely file the Motion to Remand. 41

        Sixth, Plaintiff contends that two partners and an associate worked to successfully remand

this action to state court. 42 Seventh, Plaintiff argues that its attorneys appeared in this civil action

through filing the Motion to Remand and a Memorandum in Opposition to Defendant’s Motion to

Strike Pleadings.43 Eighth, Plaintiff contends that because an Order to Show Cause directed to

Klein was the basis to remove this action, Plaintiff had to research whether such documents

provided a basis for subject-matter jurisdiction.44 Ninth, Plaintiff argues that its counsel’s diligence

and skill is reflected in the results it obtained and the time-keeping documentation.45 Tenth,

Plaintiff states it cannot address the Court’s knowledge. 46 Lastly, Plaintiff argues that although not

one of the ten factors, courts often consider the fees customarily charged in the locality for similar

legal services when determining the reasonableness of attorneys’ fees. 47 Plaintiff contends that the

rates charged by its attorneys and paralegals are usual and customary in the Baton Rouge and New



        40
             Id. at 10 (citing Rec. Doc. 13-2, at 10).
        41
             Id.
        42
             Id. at 11.
        43
             Id.
        44
             Id. at 12.
        45
             Id.
        46
             Id.
        47
             Id.

                                                         7
       Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 8 of 21



Orleans areas. 48

         Plaintiff argues that Defendant’s decision to remove this case forced Girod to perform the

work that generated the fees and expenses requested. 49 Plaintiff contends that Heisler and Klein

have repeatedly utilized delay tactics, including filing the baseless notice of removal in this action,

to delay judgment, which further weighs in favor of the fees being found to be reasonable. 50

B.       Defendant’s Arguments in Opposition to the Motion to Fix Attorneys’ Fees

         As noted above, Defendant did not timely file an opposition to the motion to remand. Local

Rule 7.5 of the Eastern District of Louisiana requires that memoranda in opposition to a motion be

filed eight days prior to the noticed submission date. The submission date for Plaintiff’s “Motion

to Fix Attorneys’ Fees” was January 29, 2020, and accordingly Defendant’s response was due on

or before January 21, 2020. 51 On January 22, 2020, Defendant filed an opposition. 52 The Court, in

its discretion, will consider Defendant’s opposition, despite it being untimely.

         Defendant opposes the instant motion on jurisdictional, equitable and substantive

grounds.53 Defendant “question[s] this Court’s Article III subject matter jurisdiction. . . .” 54



         48
              Id. at 13.
         49
              Id.
         50
              Id.
         51
           While not an opposition, on December 25, 2019, Defendant filed a “Response to Order” in response to
this Court’s Order and Reasons remanding this action back to state court. See Rec. Doc. 18. In it, Defendant sought
to explain why she “missed deadlines [and] overly-relied on flights to federal court.” Rec. Doc. 18-1. In the attached
“Declaration Under Penalty of Perjury” Klein states that he recently lost his home and vehicle. Id. Klein further
represents that he is raising two grandsons because both of their parents, one his daughter, died of heroin overdoses.
Id.
         52
              Rec. Doc. 20.
         53
              Id. at 1.
         54
              Id.

                                                          8
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 9 of 21



Defendant contends that Plaintiff is barred from filing any action in a Louisiana court. 55 Defendant

objects on equitable ground because “Girod is a vulture fund” in a family of vulture funds in the

Cayman Islands.56 In contrast, Defendant asserts that Heisler is a 77 year old “victim of

criminality” who has liver cancer and “did nothing wrong.” 57 Lastly, Defendant objects on

substantive grounds because the submission is impossible to measure due to its redactions. 58

                                                 III. Legal Standard

        Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding the case may require payment of

just costs and any actual expenses, including attorney fees, incurred as a result of the removal.” 59

The decision to award attorney’s fees under Section 1447(c) is left to the sound discretion of the

Court, and should “recognize the desire to deter removals sought for the purpose of prolonging

litigation and imposing costs on the opposing party, while not undermining Congress’ basic

decision to afford defendants a right to remove as a general matter, when the statutory criteria are

satisfied.” 60 Toward that end, the “mere determination that removal was improper” does not

automatically entitle a plaintiff to an award of fees. 61 Rather, in the absence of “unusual

circumstances,” this Court may award attorney’s fees under Section 1447(c) “only where the




        55
             Id.
        56
             Id. 1–2.
        57
             Id.
        58
             Id. at 2.
        59
             28 U.S.C. § 1447(c).
        60
           Darville v. Tidewater Marine Serv., Inc., No. 15-6441, 2016 WL 1402837, at *8 (E.D. La. Apr. 11, 2016)
(Brown, J.) (quoting Martin v. Franklin Capital Corp., 546 U.S. 132, 140 (2005)).
        61
             Id. (citing Am. Airlines, Inc. v. Sabre, Inc., 694 F.3d 539, 541–42 (5th Cir. 2012)).

                                                             9
     Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 10 of 21



removing party lacked an objectively reasonable basis for seeking removal.” 62 The Fifth Circuit

has made clear that “a district court is not divested of jurisdiction to award attorney’s fees and

costs pursuant to § 1447(c) after a remand has been certified.” 63

                                                   IV. Analysis

        The Court found in its prior Order and Reasons remanding this action to state court that

Defendant did not have an “objectively reasonable basis” for seeking removal. 64 Defendant

previously removed this civil action to this Court, on the alleged basis of diversity jurisdiction. 65

Following the first removal, the Court granted Plaintiff’s Motion to Remand, finding that Plaintiff

and Defendant are both citizens of the State of Louisiana. 66 Following the second removal, the

Court once again remanded this matter to state court for lack of subject matter jurisdiction. 67 The

Court found the statements made in the Notice of Removal regarding the basis for jurisdiction not

only unavailing, but also unsupported in law or fact. 68 Moreover, the Court noted that Defendant

did not oppose the motion to remand. On December 3, 2019, Defendant filed a Motion to Dismiss

Girod’s Claims for Lack of Subject Matter Jurisdiction, seemingly aware that the Court did not

have jurisdiction over this matter. 69



        62
             Id.
        63
             Coward v. AC & S, Inc., 91 F. App’x 919, 921–22 (5th Cir. 2004).
        64
             Rec. Doc. 17.
        65
             Case No. 19-2363, Rec. Doc. 1.
        66
             Case No. 19-2363, Rec. Doc. 16.
        67
             Rec. Doc. 17.
        68
             Id.
        69
             Rec. Doc. 15.

                                                         10
     Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 11 of 21



        As the Court stated in its prior Order and Reasons, the Court cannot tolerate such a baseless

and meritless removal. The Court has an obligation to “deter removals sought for the purpose of

prolonging litigation and imposing costs on the opposing party. . . .” 70 Here, Defendant removed

this action simply to delay judgment and avoid a show cause hearing. This decision needlessly

perpetuated already prolonged litigation, forcing Plaintiff to incur additional, and unnecessary,

legal fees. Accordingly, as set forth in the Order and Reasons granting the motion to remand, the

Court will require the payment of just costs and any actual expenses, including attorney fees,

incurred as a result of the removal.

        Once a court has determined that a defendant lacked an “objectively reasonable basis” for

seeking removal, the Court must determine what amount of costs and fees, if any, to award the

plaintiff.71 Such an award is explicitly limited to costs and fees “incurred as a result of removal.” 72

The Fifth Circuit “interpret[s] this language to limit the litigation expenses that may be awarded

under this section to fees and costs incurred in federal court that would not have been incurred had

the case remained in state court.” 73 “By contrast, ordinary litigation expenses that would have been

incurred had the action remained in state court are not recoverable. . . .” 74

        Additionally, the Court must determine what amount of fees and costs is reasonable.

District courts employ the “lodestar” method to calculate the amount of fees to be awarded for




        70
             Darville, 2016 WL 1402837, at *8 (quoting Martin, 546 U.S. at 140).
        71
             Avitts v. Amoco Prod. Co., 111 F.3d 30, 32 (5th Cir. 1997).
        72
             28 U.S.C. § 1447(c).
        73
             Avitts, 111 F.3d at 32.
        74
             Id.

                                                          11
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 12 of 21



improper removal.75 Under this method, “the court calculates a ‘lodestar’ fee by multiplying the

reasonable number of hours expended on the case by the reasonable hourly rates for the

participating lawyers.” 76 “[T]here is a strong presumption that the lodestar figure is reasonable.” 77

However, after calculating the lodestar, a district court may decrease or enhance the amount of

attorney’s fees based on the relative weights of the twelve factors set forth in Johnson v. Georgia

Highway Express, Inc. 78 The lodestar may not be adjusted due to a Johnson factor, however, if the

creation of the lodestar award already took that factor into account. 79 Such reconsideration is

“impermissible double-counting.” 80

         Here, Plaintiff requests a total award of $18,290.75. 81 This requested award consists of

$18,251.00 in attorneys’ fees and an additional $39.75 in expenses. The time keeping

documentation indicates that partner and lead counsel J. Eric Lockridge billed 32.3 hours, partner

Jill Gautreaux billed 0.1 hours, and associate Katilyn M. Hollowell billed 25.3 hours for a grand



         75
         Sees v. Fagen, 2002 WL 460233, at *2 (N.D. Tex. Mar. 22, 2002); Hubert v. Curren, No. CV 18-7669,
2018 WL 4963595 (E.D. La. Oct. 15, 2018).
         76
           Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998) (citing La. Power & Light Co. v.
Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995)).
         77
              Id. at 553–54.
         78
             Black v. SettlePou, P.C., 732 F.3d 492, 502 (5th Cir. 2013) (citing Johnson v. Georgia Highway Exp.,
Inc., 488 F.2d 714, 717–19 (5th Cir. 1974)). The Johnson factors are: (1) the time and labor required to represent the
client or clients; (2) the novelty and difficulty of the issues in the case; (3) the skill required to perform the legal
services properly; (4) the preclusion of other employment by the attorney; (5) the customary fee charged for those
services in the relevant community; (6) whether the fee is fixed or contingent; (7) the time limitations imposed by the
client or circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation, and ability
of the attorney; (10) the undesirability of the case; (11) the nature and length of the professional relationship with the
client; and (12) awards in similar cases. Johnson, 488 F.2d at 717–19.
         79
              Saizan v. Delta Concrete Products Co., 448 F.3d 795, 800 (5th Cir. 2006) (citation omitted).
         80
              Id.
         81
              Rec. Doc. 19-3.

                                                           12
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 13 of 21



total of 57.7 hours.82 Plaintiff’s counsel’s declaration indicates hourly billing rates of $385.00

(discounted to $380.00) for partner and lead counsel J. Eric Lockridge, $385.00 (discounted to

$315.00) for partner Jill Gautreaux and $235.00 for associate Katilyn M. Hollowell. 83

A.       The Number of Hours

         “[T]he first step in determining reasonable attorneys’ fees is an evaluation of the number

of hours reasonably expended.” 84 “Charges for excessive, duplicative, or inadequately documented

work must be excluded.” 85 Additionally, “the fee applicant bears the burden of establishing

entitlement to an award and documenting the appropriate hours expended and hourly rates,” and

“a district court may reduce the number of hours awarded if the documentation is vague or

incomplete.” 86

          In support of the motion, Plaintiff offers time keeping documentation, which is the record

for professional services performed by each attorney in this matter. The documentation reflects the

actual fees incurred by Girod for the above-captioned litigation as a result of the removal. 87 The

documentation contains detailed information on the tasks performed, by whom they were

performed, the date they were performed, the time expended to accomplish that task, and the



         82
           Rec. Doc. 19-2. The Court notes that the time keeping documentation includes an additional hour of
work performed by Lockridge on January 3, 2020, and an additional hour of work performed by Hollowell on
January 3, 2020. Rec. Doc. 19-3 at 29. However, those two hours were not included in the total submitted by
Defendants. Accordingly, the Court does not include those two hours in this award.
         83
              Id.
         84
              La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995).
         85
           McClain v. Lufkin Indus., Inc., 649 F.3d 374, 381 (5th Cir. 2011) (citing Watkins v. Fordice, 7 F.3d 453,
457 (5th Cir.1993)).
         86
              La. Power & Light Co., 50 F.3d at 324 (quotation marks and citations omitted).
         87
              Rec. Doc. 19-2 at 3.

                                                           13
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 14 of 21



applicable hourly rates charged. 88 Additionally, Plaintiff submitted a declaration of its lead counsel

for this litigation, J. Eric Lockridge. 89 In his declaration, Lockridge states that Plaintiff’s request

is limited to the above-captioned case only, and to only those fees incurred as a result of the

removal.90

        Plaintiff is represented by the law firm Kean Miller. Three attorneys within Kean Miller

worked on the remand and other issues. The time keeping documentation indicates that partner

and lead counsel J. Eric Lockridge billed 32.3 hours, partner Jill Gautreaux billed 0.1 hours and

associate Katilyn M. Hollowell billed 25.3 hours for a total of 57.7 hours.91

        After careful review of the time-keeping documentation, the Court finds several entries to

be problematic. In particular, J. Eric Lockridge billed 11 hours and associate Katilyn M. Hollowell

billed 4.5 for time spent researching and corresponding with the Orleans Parish Sheriff’s Office

(“OPSO”) and the Jefferson Parish Sheriff’s Office (“JPSO”) regarding certain property that was

scheduled for sale by the Sheriff’s Offices.92 After the first remand, the state court directed the

Sheriffs of Jefferson and Orleans Parishes to seize and sell certain property to satisfy, in whole or

in part, Defendant’s debts to Plaintiff under the promissory notes.93 Plaintiff argues that after this

action was removed, the OPSO advised Plaintiff that it would no longer go through with the sale


        88
             Id. at 2.
        89
             Id.
        90
             Id. at 3.
        91
           Id. The Court notes that the time keeping documentation includes an additional hour of work performed
by Lockridge on January 3, 2020, and an additional hour of work performed by Hollowell on January 3, 2020. Rec.
Doc. 19-3 at 29. However, those two hours were not included in the total submitted by Defendants. Accordingly, the
Court does not include those two hours in this award.
        92
             Rec. Doc. 19-3.
        93
             Rec. Doc. 19-5.

                                                       14
     Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 15 of 21



as scheduled because “Heisler’s counsel [Klein] suggest[ed] that a sale would be a violation of due

process, which could lead to a (baseless) legal action against the OPSO.”94 While it is arguable

that Klein would not have made such a threat had this action not been removed, it is equally likely

that Klein would have attempted to postpone the sale by threatening to sue the OPSO had this

litigation remained in state court.

       Pursuant to § 1447(c), Plaintiff may recover attorneys’ fees it incurred as a result of

Defendant’s improper removal. However, “ordinary litigation expenses that would have been

incurred had the action remained in state court are not recoverable because such expenses are not

incurred ‘as a result of the removal.’” 95 Accordingly, the time spent corresponding with the

Sheriff’s Offices regarding the sale of the property falls outside the scope of recoverable attorneys’

fees under § 1447(c) and will be disallowed. Based on the information provided in the time-

keeping documentation, the Court will reduce J. Eric Lockridge’s requested hours by 11 and

associate Katilyn M. Hollowell’s requested hours by 4.5 for time spent on the property sale,

bringing Lockridge’s total time to 21.5 hours and Hollowell’s total time to 20.8 hours.

       The Court finds that the remainder of the billing entries are recoverable. They reflect time

spent on preparing the motion to remand, responding to Defendant’s Motion to Strike, and

preparing the motion to fix attorneys’ fees. 96 The Court finds that the remaining hours requested

are reasonable. The ultimate result obtained by Plaintiff’s attorneys was a good one. Plaintiff

sought to remand this matter back to state court, and on December 23, 2019, this Court granted the



       94
            Rec. Doc. 19-1 at 3.
       95
            Avitts, 111 F.3d at 32 (quoting 28 U.S.C. § 1447(c)).
       96
            Rec. Doc. 19-3.

                                                          15
     Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 16 of 21



motion to remand.97 Additionally, this litigation is highly important to the parties. At issue in this

litigation are five promissory notes executed by Heisler. When this civil action was filed, those

five notes had outstanding amounts due totaling more than $4.5 million. 98 On the other hand, the

issues of law pertaining to the removal of this case were neither novel nor complex. As the Court

explained in its prior Order and Reasons, Defendant’s basis for removal was baseless and

therefore, the issues involved in drafting a motion to remand were not more involved than an

ordinary removal and remand. However, the Court recognizes that it “sometimes takes a little

longer to research ‘creative’ arguments offered without supporting authority.” 99

        Accordingly, the Court, having carefully reviewed the billing records, finds that a total of

42.4 hours––21.5 hours for J. Eric Lockridge, 0.1 hours for Jill Gautreaux and 20.8 hours for

Katilyn M. Hollowell––was incurred solely as a result of Defendant’s improper removal and is a

reasonable number of hours.

B.      The Hourly Rates

        The second step of the analysis is to determine a reasonable hourly rate for each attorney.

“Hourly rates are to be computed according to the prevailing market rates in the relevant legal

market, not the rates that lions at the bar may command.” 100 It is the plaintiff’s burden to “produce

satisfactory evidence, in addition to [the] attorney’s affidavit, that the requested rates are in line

with those prevailing in the relevant community for similar services by lawyers of reasonably



        97
             Rec. Doc. 17.
        98
             Rec. Doc. 13-2 at 10.
        99
          Beavers v. City of Jackson, Mississippi, No. 3:19-CV-735-DPJ-FKB, 2020 WL 1678083, at *2 (S.D.
Miss. Apr. 6, 2020).
        100
              Hopwood v. Texas, 236 F.3d 256, 281 (5th Cir. 2000) (quotations and citation omitted).

                                                         16
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 17 of 21



comparable skill, experience and reputation.” 101 “An attorney’s requested hourly rate is prima facie

reasonable when [he or] she requests that the lodestar be computed at [his or] her ‘customary

billing rate,’ the rate is within the range of prevailing market rates and the rate is not contested.” 102

         As discussed above, Plaintiff offers time keeping documentation, which is the record for

professional services performed by each attorney in this matter. Plaintiff’s counsel’s declaration

indicates hourly billing rates of $385.00 (discounted to $380.00) for partner and lead counsel J.

Eric Lockridge, $385.00 (discounted to $315.00) for partner Jill Gautreaux and $235.00 for

associate Katilyn M. Hollowell. 103 Lockridge has approximately 20 years of legal experience. 104

Plaintiff represents that Gautreaux has 24 years of legal experience. 105 Plaintiff does not state how

many years of legal experience Hollowell has, only that “she is the least experienced of the three

attorneys retained by Girod.” 106 Lockridge states that “[b]ased on [his] experience and familiarity

with the Baton Rouge and New Orleans legal communities and markets, these hourly billable rates

for Kean Miller’s attorneys are and have been reasonable, usual, customary, and well within the

range of prevailing market rates in the Baton Rouge and New Orleans legal markets for similar

litigation services by attorneys of reasonably comparable skill, expertise, and reputation.” 107



         101
               Wheeler v. Mental Health & Mental Retardation Auth. of Harris Cty., Tex., 752 F.2d 1063, 1073 (5th
Cir. 1985).
         102
           White v. Imperial Adjustment Corp., No. 99-3804, 2005 WL 1578810, at *5 (E.D. La. June 28, 2005)
(Engelhardt, J.) (citing La. Power & Light Co., 50 F.3d at 328).
         103
               Rec. Doc. 19-2 at 3.
         104
               Id. at 1.
         105
               Rec. Doc. 19-1 at 11.
         106
               Id.
         107
               Rec. Doc. 19-2 at 3.

                                                          17
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 18 of 21



         The Court may reduce the hourly rate if it determines that the requested rate is not within

the range of prevailing market rates. Judges in this district routinely award attorneys’ fees in the

amount of $300–375 per hour for work performed by a partner with 13 to 20 years of experience. 108

Judges in this district award attorneys’ fees in the amount of $200 for work performed by an

associate with less than five years of experience. 109

         Here, the Court finds that the hourly billing rates of $385.00 (discounted to $380.00) for

partner and lead counsel J. Eric Lockridge, $385.00 (discounted to $315.00) for partner Jill

Gautreaux and $235.00 for associate Katilyn M. Hollowell are reasonable.

C.       The Lodestar Calculation

         In the final step, “the court calculates a ‘lodestar’ fee by multiplying the reasonable number

of hours expended on the case by the reasonable hourly rates for the participating lawyers.” 110 In

sum, the Court awards $8,170.00 for work performed by Lockridge (21.5 hours at $380 per hour),

$31.50 for work performed by Gautreaux (0.1 hours at $315 per hour), and $4,888.00 for work

performed by Hollowell (20.8 hours at $235 per hour) for the wrongful removal of this action.

Accordingly, the Court awards Plaintiff a total award of $13,089.50 in attorneys’ fees.



         108
            See REC Marine Logistics, L.L.C. v. Richard, No. 19-11149, 2020 WL 1527766, at *3 (E.D. La. Mar. 27,
2020) (finding that $375.00/hour for an attorney with 13 years of experience is reasonable in this district); Hubert v.
Curren, No. 18-7069, 2018 WL 4963595 (E.D. La. Oct. 15, 2018) (reducing rate of partner with 17 years’ experience
from $400.00/hour to $300.00/hour as prevailing rate in this district); Sanchez v. Pizzati Enters., Inc., No. 17-9116,
2018 WL 3954866, at *4 (E.D. La. Aug. 16, 2018) (finding $325 to be a reasonable hourly rate for an attorney with
15 years of labor and employment experience); Alfasigma USA, Inc. v. EBM, No. 17-7753, 2018 WL 3869496, at *4
(E.D. La. Aug. 15, 2018) (finding that $325 per hour was a reasonable rate for an attorney with 23 years of specialized
experience in products liability litigation); M C Bank & Trust Co. v. Suard Barge Serv., Inc., No. 16-14311, 2017 WL
6344021, at *2 (E.D. La. Dec. 12, 2017) (finding that $350 was a reasonable hourly rate for an attorney with over 17
years of experience, with particular expertise in the area of mortgaged vessels).
         109
           See Batiste v. Lewis, No. 17-4435, 2019 WL 1591951, at *3 (E.D. La. Apr. 12, 2019) (awarding
$200.00/hour to attorney with five years of experience).
         110
               Migis, 135 F.3d at 1047 (citing La. Power & Light Co, 50 F.3d at 324).

                                                           18
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 19 of 21



D.       Adjustment to the Lodestar Calculation

         After calculating the lodestar, a district court may decrease or enhance the amount of

attorneys’ fees based on the relative weights of the twelve factors set forth in Johnson v. Georgia

Highway Express, Inc.111 The lodestar may not be adjusted due to a Johnson factor, however, if

the creation of the lodestar award already took that factor into account. 112 Such reconsideration is

“impermissible double-counting.”113 Here, the Court finds that the circumstances of this case do

not warrant an adjustment to the lodestar. The relevant factors that would warrant an increase or

decrease are already accounted for in the Court’s determination of the reasonable number of hours

and the reasonable hourly rate; adjusting the lodestar based on those same factors “would be

impermissible double counting.” 114

E.       Expenses

         In addition to attorneys’ fees, Plaintiff requests an additional $39.75 in expenses. 115 In the

attached declaration, Lockridge states that “Girod incurred scanning and printing expenses post-



         111
             Black, 732 F.3d at 502 (5th Cir. 2013) (citing Johnson, 488 F.2d at 717–19). The Johnson factors are:
(1) the time and labor required to represent the client or clients; (2) the novelty and difficulty of the issues in the
case; (3) the skill required to perform the legal services properly; (4) the preclusion of other employment by the
attorney; (5) the customary fee charged for those services in the relevant community; (6) whether the fee is fixed or
contingent; (7) the time limitations imposed by the client or circumstances; (8) the amount involved and the results
obtained; (9) the experience, reputation, and ability of the attorney; (10) the undesirability of the case; (11) the
nature and length of the professional relationship with the client; and (12) awards in similar cases. Johnson, 488
F.2d at 717–19.
         112
               Saizan, 448 F.3d at 800 (citation omitted).
         113
               Id.
         114
               Id.
         115
            See Rec. Doc. 19-3 at 1. Plaintiff requests $21.35 in expenses for October and $18.40 for November.
Plaintiff was unable to present the expenses that it incurred in December 2019 and January 2020 by the deadline for
the Motion.

                                                             19
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 20 of 21



removal in October and November, [but is] unable to identify with certitude exactly which of those

expenses would not have been incurred but for the removal . . . As a compromise approach, Girod

requests an award of only one-half of the actual copy and print expenses incurred during October

2019 and November 2019.”116

        As part of the award for improper removal, the Court may require payment of just costs

and any actual expenses; however, the payment of such expenses is explicitly limited to costs

“incurred as a result of removal.” 117 The Fifth Circuit “interpret[s] this language to limit the

litigation expenses that may be awarded under this section to fees and costs incurred in federal

court that would not have been incurred had the case remained in state court.” 118 “By contrast,

ordinary litigation expenses that would have been incurred had the action remained in state court

are not recoverable. . . .” 119

        Plaintiff has not provided an itemization of expenses incurred as a result of the removal of

this action. Because Plaintiff has failed to meet its burden, the Court is unable to assess the

reasonableness of the expenses requested nor determine which expenses were incurred as a result

of removal. Accordingly, the expenses Plaintiff requests are not recoverable.

F.      Joint and Several Liability

        Lastly, the Court addresses Plaintiff’s request to enter judgment on its fees and expenses

against both Heisler and Klein, jointly and severally. 120 Most courts awarding fees and expenses


        116
              Rec. Doc. 19-2 at 3–4.
        117
              28 U.S.C. § 1447(c).
        118
              Avitts, 111 F.3d at 32.
        119
              Id.
        120
              Rec. Doc. 19-1 at 7.

                                                20
      Case 2:19-cv-13150-NJB-JCW Document 21 Filed 07/02/20 Page 21 of 21



do so against the removing party, not their counsel. 121 Additionally, other courts have explicit ly

held an award of fees and costs could only be assessed against the party, not their attorney. 122

Accordingly, the Court awards fees and costs against the removing party, Defendant Heisler.

                                                   V. Conclusion

         For the reasons discussed above, the Court awards the Plaintiff attorneys’ fees in the

amount of $13,089.50 and directs that Defendant is liable for payment of this sum no later than 60

days after entry of this Order and Reasons.

         Accordingly,

         IT IS HEREBY ORDERED that Plaintiff Girod LoanCo, LLC’s “Motion to Fix

Attorneys’ Fees” 123 is GRANTED IN PART and DENIED IN PART.

         IT IS FURTHER ORDERED that Plaintiff Girod LoanCo, LLC is hereby awarded

$13,089.50 in attorneys’ fees recoverable against Defendant Regina B. Heisler.

                                       2nd day of July, 2020.
         NEW ORLEANS, LOUISIANA, this _____



                                                                 _________________________________
                                                                 NANNETTE JOLIVETTE BROWN
                                                                 CHIEF JUDGE
                                                                 UNITED STATES DISTRICT COURT




         121
            Healey v. Chelsea Res., Ltd., 947 F.2d 611, 624 (2d Cir. 1991) (“When a fee-shifting statute that authorizes
the courts to award attorneys’ fees . . . does not mention an award against the losing party’s attorney, the appropriate
inference is that an award against attorneys is not authorized.”).
         122
               See In re Crescent City Estates, LLC, 588 F.3d 822, 825–28 (4th Cir. 2009).
         123
               Rec. Doc. 19.

                                                           21
